AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Western District of Texas

                  United States of America
                             v.                                     )
                                                                    )        Case No. SA-20-MJ-00431
                                                                    )
                                                                    )
                                                                    )
Ulises Arturo SANCHEZ-Vazquez aka Manguito                          )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Ulises Arturo SANCHEZ-Vazquez aka Manguito                                                            ,
who is accused of an offense or violation based on the following document filed with the court:

    Indictment                Superseding Indictment          Information          Superseding Information                Complaint
    Probation Violation Petition              Supervised Release Violation Petition          Violation Notice             Order of the Court

This offense is briefly described as follows:
18 U.S.C. § 922(g)(5)

Illegal alien in possession of a firearm




Date:    March 19, 2020
                                                                                           Issuing officer’s signature


City and state:      San Antonio, Texas                                 ELIZABETH S. CHESTNEY, US MAGISTRATE JUDGE
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
